Citation Nr: 1751213	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for impaired sensation of the left thorax, status-post muscle transplantation.


REPRESENTATION

Veteran represented by:	Katherine Dwight, Esq.


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps. from April 2006 to October 2011.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Oakland RO has current jurisdiction.

In his February 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran's representative subsequently contacted the Regional Office in June 2015 and withdrew the hearing request.

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran filed an original disability claim that was received on October 8, 2010, which is prior to his separation from service in October 30, 2011.  

In January 2012, the RO granted the claim for entitlement to service connection for impaired sensation, left thorax, status post muscle transplantation, and assigned it an evaluation of 10 percent under Diagnostic Code 8799-8719, effective October 31, 2011, the day after he was discharged from the Marine Corps.  

In July 2012, the Veteran filed a Notice of Disagreement with the initial rating assigned, and subsequently filed a substantive appeal of that rating decision in February 2014.  The appeal was certified in November 2014.  

In February 2016, the Board found that the VA examination conducted for this claim was a VA neurological examination that was conducted in November 2010, which is prior to the rating period on appeal (while the Veteran was in service).  The Board therefore remanded the claim for a new VA examination.  Subsequently, however, the RO failed to obtain an examination for the Veteran.  Therefore, in October 2016, per Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded the claim again for an examination.  The examination was then accomplished in December 2016.  The case now returns to the Board for appellate review.  

After a review of the December 2016 VA Peripheral Nerves Conditions Disability Benefits Questionnaire and the evidence of record, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for entitlement to an initial rating in excess of 10 percent for service-connected impaired sensation, left thorax, status post muscle transplantation, even though such will, regrettably, further delay an appellate decision on these matters.

Here, the Veteran is appealing the original assignment of a disability evaluation following the award of service connection.  Thus, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

However, a review of the December 2016 VA examination shows that while the examiner assessed the current severity of the Veteran's incomplete paralysis, there is no information in the examination or in the record as to the severity of the incomplete paralysis experienced by the Veteran for the rest of the appeal period.  

Moreover, the Board notes that a December 2014 VA medical record indicates that the Veteran has neuralgia in the long thoracic nerve; however, the December 2016 VA examination did not opine on the severity of the neuralgia in the long thoracic nerve for any time during the appeal period.  

Furthermore, as a result of the examiner's failure to opine on any neuralgia, it cannot be discerned from the December 2016 VA examination report and opinion whether the Veteran's neurological symptoms are associated with paralysis or neuralgia.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the long thoracic nerve include DCs for paralysis (full or incomplete), neuritis, and neuralgia.  See 38 C.F.R. § 4.124a, DCs 8205 to 8730 (2017).  Therefore, here, the Veteran may be entitled to separate ratings under DCs for paralysis (complete or incomplete) and neuralgia (nerve pain) of the long thoracic nerve.  

However, without a medical opinion that addresses and clearly differentiates which of the Veteran's symptoms are associated with paralysis or neuralgia, the Board cannot properly adjudicate the claims because the Board cannot determine whether the Veteran should be awarded separate disability ratings under the previously mentioned DCs.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the "critical element" of whether separate disability ratings are permitted is whether the symptoms of each rating are "distinct and separate").  

Given such, the RO should obtain a new examination and opinion, including (if possible) a retrospective medical opinion, addressing all of the foregoing concerns.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination with a new examiner.  The examiner should respond to the following, after reviewing and considering all the pertinent lay and medical evidence on file:

(a) For the entire appeal period, from October 31, 2011 to the present, is the Veteran's service-connected impaired sensation, left thorax, status post muscle transplantation, characterized by signs and symptoms associated with neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve)?

If so, identify the symptoms associated with neuralgia, 
identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with neuralgia, whether mild or moderate.

(b) For the entire appeal period, from October 31, 2011 to the present, is the Veteran's service-connected impaired sensation, left thorax, status post muscle transplantation, characterized by signs and symptoms associated with complete or incomplete paralysis ("incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration)?

If so, identify the symptoms associated with paralysis, identify whether the involvement is wholly sensory, and identify the severity of the symptoms associated with paralysis, whether mild, moderate or severe. 

(c) For the entire appeal period, from October 31, 2011 to the present, is the Veteran's service-connected impaired sensation, left thorax, status post muscle transplantation, characterized by signs and symptoms associated with neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating)?

If so, identify the symptoms associated with neuritis and identify the severity of the symptoms associated with neuritis, whether mild or moderate.

In forming his or her opinion, the VA examiner is asked to explicitly consider in the rationale portion of the opinion the Veteran's lay statements, and comment specifically on whether the Veteran's statements and all other relevant evidence make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


